Estela R. Garcia, Individually,
                                                                      on behalf of all Wrongful
                                                                     Death Beneficiaries, and on
                                                                     behalf of The Estate of Juan
                                                                                Garcia,

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2014

                                       No. 04-13-00893-CV

                       UVALDE COUNTY HOSPITAL AUTHORITY,
                                    Appellant

                                                 v.

 Estela R. GARCIA, Individually, on behalf of all Wrongful Death Beneficiaries, and on behalf
                         of The Estate of Juan Garcia, Deceased,
                                         Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2013-09-29540-CV
                         Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
        Appellant’s motion for extension of time to file its brief is granted. We order appellant’s
brief due January 17, 2014.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court